Citation Nr: 1750013	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  14-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of right shoulder injury.


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the Veteran requested a Board hearing in his July 2014 VA Form 9.  A travel board hearing was scheduled for October 2017, but the Veteran canceled his hearing.  As the Veteran has not requested another hearing, the Board deems the hearing request to be withdrawn.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a rating in excess of 20 percent for residuals of right shoulder injury.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2014). 

The United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  As this was not accomplished in this case, further development is required.  
 
In this regard, while the September 2014 VA examination report includes one set of range of motion findings, those findings do not specify whether such findings reflected active or passive motion.  In addition, the VA examination reports do not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that this examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination before a decision can be rendered on his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his residuals of right shoulder injury.  All appropriate tests and studies should be accomplished and all clinical findings must be reported in detail.  During the course of the examination, the physician examiner must test the Veteran's active motion, passive motion, weight-bearing motion, non-weight-bearing motion for both shoulders.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary in this case, he or she should clearly explain why that is so.  Range of motion findings reported in degrees must be provided in the examination report.  Any functional limitations due to weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  When citing range of motion, the examiner should clearly state at which degree pain begins. 

The VA examiner must address at what point in the arc of motion pain limits function both regularly and during flare-ups, even if a flare-up is not observed on that day.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  A complete rationale should be provided for any opinion expressed.

2.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




